Exhibit 10.1

FOURTH AMENDMENT

TO

2004 STOCK INCENTIVE PLAN

THIS FOURTH AMENDMENT TO 2004 STOCK INCENTIVE PLAN (the “Amendment”) is made and
adopted, effective as of November 7, 2008 (the “Effective Date”), by CALLWAVE,
INC., a Delaware corporation (the “Company”), with reference to the following
facts.

RECITALS:

A. The Company previously adopted that certain 2004 Stock Option Plan dated
effective April 27, 2004, (the “Option Plan”), and the stockholders and Board of
Directors of the Company set aside thereunder One Million Seven Hundred Thousand
(1,700,000) shares of Common Stock as of April 27, 2004, to permit certain
additional administrative procedures in connection with the operation of the
Option Plan.

B. Pursuant to the “evergreen” provisions of Section 5.1(b) of the Plan, the
Board of Directors of the Corporation has approved the setting aside of an
additional One Million Fifty-Eight Thousand Seven Hundred Ninety-Nine
(1,058,799) shares of Common Stock under the Option Plan, and the Company is
executing this Amendment in order memorialize that action.

AMENDMENT:

NOW, THEREFORE, the Company hereby amends the Option Plan as follows:

1. INCREASE IN AUTHORIZED SHARES. Effective as of the Effective Date, the number
of shares of Common Stock set aside under the Option Plan for the granting of
options and issuance of shares of restricted stock thereunder is hereby
increased by One Million Fifty-Eight Thousand Seven Hundred Ninety-Nine
(1,058,799) shares, to a total of Five Million Eight Hundred Thirty-Two Thousand
Seven Hundred Sixty-Four (5,832,764).

2. MISCELLANEOUS. Except as expressly modified by this Amendment, the Option
Plan is hereby ratified and confirmed and remains in full force and effect.

IN WITNESS WHEREOF, the undersigned has executed this First Amendment, effective
as of the “Effective Date” described above.

CALLWAVE, INC., a Delaware corporation

 

By   /s/ Jeffrey Cavins  

Jeffrey Cavins

President and Chief Executive Officer